Citation Nr: 1100116	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 until January 2004.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.  

In June 2008 the Veteran appeared before the undersigned Acting 
Veterans Law Judge to testify.  In March 2009 this matter was 
considered by the Board, and remanded for additional development.  
Such development has been conducted, and the issue is now again 
before the Board.


FINDING OF FACT

Sleep apnea was not manifest during, and is not attributable, to 
service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2005 that provided notice to the 
Veteran regarding the duties and responsibilities held by VA and 
the Veteran, including information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between 
VA and a claimant in developing an appeal.

A review of the record indicates that no notice compliant with 
Dingess has been sent to the Veteran informing him of the types 
of evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  As 
the Board finds that service connection is not warranted for the 
sleep apnea, no ratings or effective dates will be assigned and 
any questions as to such assignments are rendered moot.  
Nonetheless, during his June 2008 hearing before the undersigned, 
the presiding Acting Veterans Law Judge clarified the issues on 
appeal and identified potentially relevant additional evidence 
that the appellant may submit in support of their claim.  These 
actions by the undersigned supplement VA's compliance with the 
VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 
3.103 (2010).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded a VA examination in December 2009, during which the 
examiner, an appropriately competent clinician to comment on the 
Veteran's claimed disability,   was provided the Veteran's claims 
file for review, took down the Veteran's history, considered 
private medical and lay evidence, laid a factual foundation for 
the conclusions reached, and reached conclusions based on the 
examination that are consistent with the record.  The Board notes 
that it is "entitled to assume the competence of a VA 
examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See 
also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  In spite of 
statements by the Veteran averring to the inadequacy of the 
examination, the Board finds it to have been adequate.

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to 
the evidence discussed above, the Veteran's statements in support 
of the claim are also of record, including testimony provided at 
a personal hearing.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed sleep apnea disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

The Veteran's service treatment records reflect that on 
examination in May 1987, the Veteran's lungs, chest, sinuses, 
nose, and throat were all normal.  On periodic examination in 
September 1992, lungs, chest, sinuses, nose, and throat were 
again normal.

In June 1996, the Veteran denied any trouble breathing, lung 
disease, asthma and allergies (other than hay fever, seasonal, or 
medication allergies).  During a 1997 dental evaluation, the 
Veteran denied shortness of breath, asthma and hay fever, but 
endorsed seasonal allergies.  On examination in April 1997, his 
lungs and chest were normal.

In October 2002 the Veteran indicated some history of "sinus 
problems," but no further information was reported.

Based on the foregoing, service treatment records do not show 
sleep apnea, or any sleep-related disorder, during service.  
However, this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  Nevertheless, a review of the post-
service evidence leads to the conclusion that sleep apnea is not 
related to active service for the reasons discussed below.

In September 2002 the Veteran underwent a VA "General Medical 
Examination," which revealed turbinates to be nonedematous, and 
the nasal septum to be intact.  The chest was clear to 
auscultation and percussion.  Study of the sinuses showed 
satisfactory pneumatization of the paranasal sinuses without 
definite soft tissue haziness or mucosal thickening.  No definite 
air fluid levels were seen.

A private assessment in August 2005 indicated a history of loud 
snoring, nocturnal gasping, apnea events and daytime somnolence.  
The Veteran was monitored overnight during a sleep study in 
September 2005.  This revealed a diagnosis of mild obstructive 
sleep apnea, and Continuous Positive Airway Pressure (CPAP) 
titration was recommended.  A CPAP study was conducted a week 
later and CPAP 10 centimeters was recommended for treatment of 
the Veteran's disability.

On VA examination in December 2009, the Veteran reported 
awakening refreshed in the mornings and he denied 
hypersomnolence, respiratory failure, tracheotomy, weight loss, 
or loss of appetite.  It was noted that he had gained 50 pounds 
of weight since exiting military service.  Lungs were clear on 
inspiration and expiration.  The examiner opined that he could 
not state specifically what the etiology was of the appellant's 
sleep apnea.  He went on to state that sleep apnea typically 
occurred in individuals who are overweight with specific head and 
neck structures, and that the Veteran was likely predisposed to 
sleep apnea based on these physical characteristics.  In finding 
that sleep apnea less likely than not originated during service, 
the examiner pointed to the fact that throughout numerous in-
service examinations, no symptoms of sleep apnea were reported or 
identified.  Furthermore, records of in-service surgeries 
documented normal oxygen saturation postoperatively, in spite of 
the use of general anesthesia, and "[i]ndividuals that have 
sleep apnea would likely manifest some type of obstructive 
symptoms or desideration of oxygen" under such circumstances.

In an August 2006 statement, the Veteran endorsed a history of 
sleep apnea "all through [his] military career."  During his 
hearing before the undersigned, the appellant and his wife stated 
that he began snoring during service, between 1987 and 1989, and 
that since onset, these symptoms have become worse.

In May 2010, the Veteran indicated that he was informed by a VA 
physician that sleep apnea may be a symptom of medication used 
for the treatment of erectile dysfunction.  To that end the Board 
notes that the Veteran is not service connected for erectile 
dysfunction and thus any symptoms resulting from medication for 
its treatment are not relevant to the present claim.

In considering the lay and medical history as detailed above, the 
Board notes that the Veteran is competent to give evidence about 
what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

In the present case, symptoms of sleep apnea are capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  Furthermore, the statements of the Veteran's 
wife averring to a history of loud snoring also constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Again, service treatment records do not 
reflect in-service complaints referable to breathing or sleep 
disorders, outside of notes of seasonal allergies.  Furthermore, 
as the VA examiner observed, reports of in-service surgeries 
performed under anesthesia did not note abnormal oxygen levels or 
other signs of sleep apnea.  While the Board recognizes 
statements from the Veteran and his wife stating that sleep apnea 
began between 1987 and 1989, these statements conflict with the 
objective medical evidence showing no symptoms of sleep apnea 
during sedation.  Accordingly, testimony that the claimed 
disorder began in the mid to late 1980s is of lessoned 
credibility and thus of reduced probative weight.

The Board has considered all evidence presented, but finds the 
well-reasoned opinion of a skilled medical professional to be of 
greater probative value than statements by the Veteran and his 
wife indicating in-service onset.  In conclusion, the 
preponderance of the evidence is against the claim, and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
ROBERT E. O' BRIEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


